216 F.2d 187
MOHAWK RUBBER COMPANY, Appellant,v.Marie LEACHMAN, Trustee in Bankruptcy of Branan Tire Company, Inc., Bankrupt, Appellee.
No. 15310.
United States Court of Appeals, Fifth Circuit.
October 26, 1954.

A. Mims Wilkinson, Jr., Atlanta, Ga., for appellant.
T. B. Higdon, Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
On consideration of the motion filed by appellee, Marie Leachman, Trustee in Bankruptcy of Branan Tire Company, Bankrupt, to dismiss the appeal in the above entitled cause for want of prosecution,


2
It appearing to the Court that the transcript of record was received by the Clerk of this Court on June 23, 1954, and on that date a requisition for the deposit to cover the estimated cost of Court and printing the record was mailed to counsel for appellant, Mr. A. Mims Wilkinson, Jr., of Atlanta, Georgia; on August 24, 1954, a second notice was mailed to said counsel and up to the present date no deposit or response was ever received, and therefore, the case has never been docketed in this Court;


3
It is now ordered and adjudged by this Court that the case be duly docketed in this Court and the appeal dismissed for want of prosecution and under Rule 16 of this Court, at the cost of appellant.